Citation Nr: 1141685	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-25 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a compensable initial rating for right ear hearing loss. 

2.  Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The Veteran served on active duty from October 1998 to May 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated at his June 2011 hearing that his hearing loss had increased in severity since his most recent VA audiometric examination on May 18, 2009.  He reported that he now really has to focus on people's mouths in order to understand them.  Accordingly, the Veteran must be provided a new VA audiological examination to determine the current severity of his service-connected right ear hearing loss disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).
 
The Board further notes that the RO denied service connection for left ear hearing loss on the basis that the Veteran's left ear hearing acuity did not meet the definition of hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Because the Veteran has indicated that his hearing acuity has decreased since the May 2009 VA examination, the duty to assist requires that the VA obtain a new VA audiological examination of the left ear in order to determine if the left ear now meets the VA criteria for hearing loss disability.  

At the hearing the Veteran reported that he had had a recent test of his hearing acuity at this job.  Copies of any non-VA treatment records regarding the Veteran's hearing acuity should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses and dates of all providers who have tested his hearing acuity.  Provide the Veteran the authorization forms to sign so that any private records identified may be requested.

2.  Afford the Veteran a VA audiological examination to determine the current hearing acuity of each ear.  In addition to providing audiometric findings, the examiner should fully describe the effect of the Veteran's level of hearing acuity on his occupational functioning and his daily activities.  

3.  Upon completion of the above requested development readjudicate the Veteran's claims.  If the claim remains denied, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


